Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the U.S. Securities and Exchange Commission on February 26, 2009 Securities Act File No. 33-49552 Investment Company Act File No. 811-6740 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 50 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 56 (Check appropriate box or boxes.) Legg Mason Partners Institutional Trust* (Exact Name of Registrant as Specified in Charter) 55 Water Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code (800) 451-2010 Robert I. Frenkel Legg Mason Partners Institutional Trust 100 First Stamford Place Stamford, Connecticut 06902 (Name and Address of Agent for Service) COPY TO: Roger P. Joseph, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 Continuous (Approximate Date of Proposed Offering) It is proposed that this filing will become effective on February 28, 2009 pursuant to Rule 485(b) under the Securities Act of 1933, as amended. * This filing relates solely to SMASh Series M Fund, SMASh Series C Fund, and SMASh Series EC Fund. PROSPECTUS / FEBRUARY 28, 2009 Legg Mason PartnersSMASh Series Funds SMASh Series M Fund SMASh Series C Fund SMASh Series EC Fund The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is accurate or complete. Any statement to the contrary is a crime. INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Legg Mason Partners
